Jackson, Judge.
The single question made is, whether the defendant to the rule, having rented from the receiver since the decree of the court, and his term having expired, and the receiver having rented the land to another, could hold over so as to keep the receiver out and prevent him from putting his new tenant in.
We think that he had no such right, although it was based upon the decree which seemed final.
The receiver remained in office and the property was in the possession of the court, he being its officer until regularly discharged — which was not done by the decree or otherwise.
Besides, this defendant rented from the receiver after the decree.
Judgment affirmed.